t c memo united_states tax_court w c benson and linda r benson petitioners v commissioner of internal revenue respondent docket no filed date w c benson pro_se vicki l miller for respondent memorandum opinion körner judge respondent determined deficiencies in and accuracy-related_penalties on petitioners' federal income taxes for the years and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners w c and linda r benson husband and wife filed joint income_tax returns for the calendar years and at the time the petition herein was filed petitioners were residents of memphis tennessee by stipulation petitioners agreed to the adjustment made by respondent to petitioners' income for and on account of income from pension and profit-sharing_plans in the respective amounts of dollar_figure and dollar_figure the parties also agreed that petitioners are entitled to an additional deduction for car and truck repairs and maintenance_expenses in the amount of dollar_figure in over that which was allowed by respondent in all other respects respondent has made no concessions with regard to the propriety of the statutory notice issued to petitioners nor of the issues herein except as otherwise provided by statute or by rule_of this court the burden_of_proof is on petitioner to demonstrate that respondent's determination was in error and if necessary the amount thereof rule a 290_us_111 except for the concessions that the parties have agreed to mentioned above there is no evidence in this record from which the court can conclude that respondent erred in any respect in the determination that is the subject of this appeal no one testified at the trial herein except petitioner w c benson and his testimony was rambling discursive and provided no facts either through testimony or admissible exhibits which would assist the court in making meaningful findings_of_fact petitioners' brief was likewise of no assistance we must conclude that with the exception of the items specifically mentioned by the parties and included in the written stipulations petitioners have completely failed to demonstrate any error with respect to respondent's determinations for the years and this includes the determined penalties under sec_6662 these penalties were not mentioned at trial or on brief it is uncertain whether petitioners intended to concede them or not in any case the burden_of_proof was on them 57_tc_781 58_tc_757 and petitioners failed to carry their necessary burden decision will be entered under rule
